TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Election/Restrictions
Newly submitted claims 5-14 filed 01/28/2021 (hereinafter 01/28/2021 claims) are directed to an invention that is independent or distinct from the invention originally claimed in claims 1-4 filed 12/30/2019 (hereinafter 12/30/2019 claims) for the following reasons:
The invention of the 12/30/2019 claims and the invention of the 01/28/2021 claims are independent or distinct, each from the other because they are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the 12/30/2019 claims have separate utility such as application display management while the 01/28/2021 claims have separate utility of activating an application to register information related to messages comprising a sent message and a received message.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification (12/30/2019 claims are classified in 715/799 or G06F3/04845 while 01/28/2021 claims are classified in 715/758 or H04M1/72436);
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (12/30/2019 claims are directed toward application display management while 01/28/2021 claims are directed toward registering sent and received message information);
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) (12/30/2019 claims employ search queries related to moving and restoring displayed applications while 01/28/2021 claims employ search queries related to sent and received messages, and registering message information).
Examiner notes that every aspect of the application selection, application moving, and application restoration have been removed from the claims and all that remains is the concept of a touch screen receiving input. A completely new search and examination would be required.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 5-14 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Therefore, since all claims are withdrawn, the amendment is deemed non-compliant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240.  The examiner can normally be reached on M-F between 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145